Citation Nr: 0305552	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an inital evaluation greater than 10 
percent for hiatal hernia with history of duodenitis.
  
2.	Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the right knee.
  
3.	Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the left knee. 
 
4.	Entitlement to an initial compensable evaluation for 
impingement syndrome of the right shoulder.  

(The issues of entitlement to greater initial ratings for 
degenerative joint disease of the lumbar spine, degenerative 
disc disease of the thoracic spine and degenerative joint 
disease of the cervical spine to will be the subject of a 
later decision.)  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins


INTRODUCTION

The veteran served on active duty from November 1976 to March 
1999.  

This appeal arises from a May 1999 original rating decision 
and an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

At a personal hearing in July 2001 the veteran withdrew the 
issue of an initial rating in excess of 10 percent for 
bilateral inguinal hernia repair and submitted a written 
withdrawal.  38 C.F.R. § 20.204 (2002).  For that reason that 
issue is no longer in appellate status.  

The Board is undertaking additional development on the issues 
of greater initial ratings for degenerative joint disease of 
the lumbar spine, degenerative disc disease of the thoracic 
spine and degenerative joint disease of the cervical spine 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.	The veteran's hiatal hernia produces symptoms of 
gastroesophageal reflux such as epigastric distress 
without dysphagia or regurgitation and has not resulted 
in considerable impairment of the veteran's health.
  
2.	The veteran's patellofemoral syndrome of the right knee 
causes generalized tenderness over the patella ligament 
with crepitus on range of motion, with painful motion 
between 100 to 130 degrees of flexion with no evidence 
of instability, recurrent subluxation or lateral 
instability.
  
3.	The veteran's patellofemoral syndrome of the left knee 
causes generalized tenderness over the patella ligament 
with crepitus on range of motion, with painful motion 
between 100 to 130 degrees of flexion with no evidence 
of instability, recurrent subluxation or lateral 
instability.
  
4.	The veteran' impingement of the right shoulder is 
demonstrated by tenderness to palpation over the left 
coracoid and acromion clavicular joint and painful 
motion during flexion from 160 to 170 degrees and during 
abduction from 140 to 170 degrees.  


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 10 
percent for hiatal hernia with a history of duodenitis 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2002).  
2.	The criteria for an initial evaluation of 10 percent, 
but no more, for patellofemoral syndrome of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2002). 
 
3.	The criteria for an initial evaluation of 10 percent, 
but no more, for patellofemoral syndrome of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2002). 
 
4.	The criteria for an initial compensable evaluation for 
impingement syndrome of the right shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 and Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5202 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the statement and supplemental 
statements of the case and letters issued by the RO.  There 
is no indication of any additional relevant evidence that has 
not been obtained.  At his hearing in July 2001 the veteran 
stated there was no further evidence to be obtained.  The 
Board sent a letter to the veteran in December 2002 
explaining the provisions of the VCAA.  The veteran responded 
in January 2003 and submitted additional service medical 
facility records.  He did not indicate there were any 
outstanding records.  

The December 2002 letter outlined the provisions of changes 
to the law contained in the VCAA, including 38 U.S.C.A. 
§ 5107 and 38 C.F.R. § 3.159.  No further assistance to the 
veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The veteran was notified in the statement of the case and 
supplemental statements of the case of the evidence which had 
been obtained and considered.  The December 2002 letter 
notified him VA would assist in obtaining any additional 
evidence he identified. The December 2002 letter notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to the Secretary, that was necessary to 
substantiate his claim, and explained which portion of that 
information and evidence, if any, was to be provided by the 
veteran and which portion, if any, the Secretary would 
attempt to obtain on his behalf.   The veteran submitted 
records himself and did not identify any additional records 
for VA to obtain.  Therefore, there is no further duty to 
notify.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  

Factual Background  

Service medical records include references to complaints of a 
hyperactive stomach and stomach problems dating back to 
November 1976 shortly after the veteran entered the service.  
An upper gastrointestinal (GI) series in February 1980 
revealed a small hiatal hernia with reflux.  A upper GI 
series in August 1981 was normal.  November 1980 service 
medical records noted a history of a hiatal hernia.  August 
1983 records reveal the veteran complained of pain and 
vomiting blood.  An October 1983 upper GI series was 
essentially normal.  The veteran complained of stomach pain 
in July 1989.  The assessment was the veteran had duodenitis.  
In July 1989 an upper GI series revealed thickened duodenal 
folds essentially consistent with peptic irritation with no 
discreet ulcerations.  May 1990 records reveal the veteran 
complained of epigastric pain.  He had run out of Zantac.  He 
had no hematemesis or hematochezia.  

In June 1991 the veteran reported difficulty breathing.  It 
was suspected the cause of his chest pain was 
gastrointestinal.  An upper GI series in March 1993 was noted 
to be normal.  In October 1994 a biphasic upper GI series was 
normal.  December 1994 service medical records revealed the 
veteran symptoms had improved on Prilosec.  In July 1995 an 
internal medicine consult noted the veteran had epigastric 
discomfort and occasional heartburn that was suggestive of 
reflux.  His symptoms were not relieved with antacids but 
controlled by Zantac.  The assessment was probable 
gastroesophageal reflux disease (GERD).  December 1995 
records reveal the veteran had stomach problems with symptoms 
of GERD.  The veteran had mild pain when lying down and a 
sour taste in his mouth.  June 1997 records noted no history 
of hematochezia or melena for the last few years.  Zantac 
controlled his symptoms well.  A good diet helped control his 
symptoms, but occasional spicy foods caused irritation if he 
did not take his Zantac.  

February 1985 service medical records reveal the veteran had 
extreme pain with abduction, extension and rotation of his 
right arm.  There was a sharp trigger pain just behind the 
right deltoid.  The impression was the veteran had acute 
bursitis.  He was given an injection.  In October 1987 the 
veteran complained of pain and stiffness of the right side of 
his neck, shoulder and shoulder blade.  Examination revealed 
full range of motion of the neck and shoulder.  The 
assessment was the veteran had cervical symptoms with minimal 
spasm.  X-rays of the right shoulder in May 1991 revealed no 
bony fractures or dislocations and no periarticular 
calcifications.  In May 1998 the veteran complained of 
feeling numb in his shoulders and both arms.  He did overhead 
work and strained his shoulders and neck.  Afterwards he felt 
numb in his arms which subsided over one to two days. The 
pain was localized and was greater on the left than the 
right.  There was no radiation, paresthesias, looseness or 
weakness.  A previous magnetic resonance imaging (MRI) of the 
cervical spine had been within normal limits.  Examination 
revealed he "NVI" of the upper extremities was positive.  
There were no focal deficits.  His neck was supple with full 
range of motion.  He was positive for lateral shoulder pain 
which increased with abduction.  There was no impingement.  
The assessment was shoulder strain bursitis.  In October 1998 
physical examination revealed the upper extremities were 
normal.  

Attached to the October 1998 Report of Physical Examination 
is a chronological record of medical care sheet which 
includes a notation that the veteran knees were at times 
painful.  There are no other references in the service 
medical records to the knees.  

A VA general medical examination was conducted in November 
1998.  The veteran reported a history of the gradual onset of 
bilateral knee pain beginning in 1983 or 1985.  He denied any 
trauma to the knees.  He stated he experienced occasional 
swelling and locking as well as instability of both knees.  
Otherwise there was no previous history of a knee condition.  
The veteran reported pain in both knees with prolonged 
standing, walking or running.  He reported popping of the 
knees with movement.  The veteran reported he injured his 
right shoulder and neck in August 1987 when he fell from the 
back of a truck onto his neck and shoulder.  

Examination revealed the veteran weighed 183 pounds.  He was 
right hand dominant.  Examination of the shoulders revealed 
no tenderness to palpation.  Range of motion was from 0-180 
degrees of forward flexion, 0-50 degrees of extension and 0-
90 degrees of external rotation.  

Examination of the knees revealed no swelling or 
inflammation.  Palpation revealed no evidence of tenderness 
or effusion.  The knee joints were stable anteriorly, 
posteriorly and laterally.  Range of motion of the knees was 
from 0-130 degrees flexion, bilaterally.  

The veteran filed his claim for VA benefits in April 1999 
immediately after his separation from the service in March 
1999.  

The RO arranged for the veteran to be examined in August 
2000.  A VA examination of the joints was conducted in August 
2000.  The veteran reported bilateral shoulder and knee pain 
with weakness, stiffness, fatigability and lack of endurance.  
His knee discomfort was emphasized when navigating stairs and 
stooping.  He noticed his shoulder discomfort with overhead 
activities.  He took NSAIDS.  The veteran reported his 
bilateral knee and shoulder discomfort was present daily.  It 
was constant but waxed and waned throughout the day dependent 
upon his level of physical activity.  It was precipitated by 
physical activity and alleviated with medications and rest.  
There had been no episodes of dislocation or recurrent 
subluxation.  The veteran was currently unemployed.  He 
contributed it partially to the overwhelming musculoskeletal 
discomfort he suffered.  His conditions interfered with his 
ability to fully enjoy recreational activities and complete 
household chores in an effective manner.  He was right arm 
dominant.  

Examination of the shoulders revealed no muscle atrophy.  
There was negative drop-arm.  There was negative apprehension 
sign.  There was tenderness to palpation over the left 
coracoid and acromion clavicular joint.  Range of motion of 
the right shoulder was forward flexion from 0-170 degrees, 
abduction from 0-170 degrees, with normal internal and 
external rotation.  Pain was noted during movement of the 
right shoulder during flexion from 160 to 170 degrees and 
during abduction from 140-170 degrees.  The examiner stated 
he was unable to give an estimation of any increased 
functional impairment during flare-ups.  X-rays of the 
shoulder were normal with no evidence of fracture, arthritis 
or other abnormality.  The diagnosis was bilateral 
impingement syndrome of the shoulders.  

Examination of the knees revealed no swelling or effusion.  
There was generalized tenderness with emphasis over the 
patella ligament.  There was crepitus upon range of motion.  
There was no ligamental instability.  Range of motion of the 
knees was flexion from 0-130 degrees.  Pain was noted during 
flexion of the knees from 100 to 130 degrees.  X-rays of the 
knees revealed no evidence of fracture, arthritis or other 
abnormality of the knees.  The diagnosis was bilateral 
patellofemoral syndrome of the knees.  

A VA examination of the gastrointestinal system was performed 
in August 2000.  The veteran reported the onset of dyspepsia 
in the early 1980's.  The veteran was started on H2 blockers 
in the mid 1980's.  He reported they were currently 
ineffective.  

The veteran did not have dysphagia of solids or liquids.  The 
veteran reported epigastric discomfort which followed all his 
meals.  There was no pyrosis.  He had no episodes of 
hematemesis or melena.  He had symptoms of reflux which 
included burning of the epigastrium, but no regurgitation.  
He had nausea but no vomiting.  Examination revealed the 
veteran was well developed and well nourished.  There was no 
weight loss.  An upper GI series revealed mild 
gastroesophageal reflux with mild pylorospasm.  

In July 2001 the veteran testified at a hearing before a 
Hearing Review Officer at the RO.  The veteran was taking 
Prilosec which seemed to control his symptoms.  The veteran 
was working as a data entry manager and training manager.  
(T-4)  The veteran had reflux two to three times a week.  The 
veteran was unable to eat things like refried beans.  (T-6-
9).  The veteran reported he had difficulty lifting his arms.  
He had numbness that came and went.  He had difficulty 
holding anything.  When he was working he had to get up and 
shake it off.  (T-16-17).  The veteran was able to lift his 
arm above shoulder level but with pain.  (T-17).  When asked 
about his knees the veteran stated he was able to walk pretty 
good.  If he got down on the ground and he stayed for any 
length of time his knees would pop and he would need help 
getting up.  He was not taking medication for his knees.  He 
just put Bengay around his knees and a patch.  (T-19).  The 
veteran stated there was no other evidence that VA should 
have before making a decision.  (T-22).  

In December 2002 the Board sent the veteran a letter which 
explained the provisions of the VCAA.  In response the 
veteran submitted additional medical records in January 2003.  
Those records include July 2000 outpatient treatment record 
from Darnall Army Community Hospital.  The veteran requested 
treatment for chronic shoulder pain and GERD.  The veteran 
complained his left arm was sore and hard to lift.  The 
veteran requested a refill of his medications.  


Legal Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  


Hiatal Hernia with History of Duodenitis

Hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health is rated as 60 percent disabling.  Persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health is 
rated 30 percent disabling.  With two or more of the symptoms 
for the 30 percent evaluation of less severity a 10 percent 
rating is assigned.  38 C.F.R. § 4.114, Diagnostic Code 7346 
(2002).  

The veteran's hiatal hernia with history of duodenitis if 
currently rated as 10 percent disabling. A review of the 
history of the veteran's epigastric complaints reveals that 
beginning in December 1994 the veteran had improvement of his 
symptoms with the use of Prilosec.  June 1997 records noted 
no history of hematochezia or melena for the last few years.  
The veteran's symptoms were well controlled with Zantac.  The 
Board considered whether or not staged ratings should be 
applied and found that based on the service medical records 
showing the veteran's symptoms were well controlled with 
Zantac and Prilosec since 1994 there is no evidence which 
demonstrates any variation in symptoms during the rating 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

At his hearing and at the VA examination in August 2000 the 
veteran reported only symptoms of heartburn (pyrosis) and 
epigastric pain.  He did not report any difficulty swallowing 
(dysphagia) or regurgitation.  There is no evidence of 
considerable impairment of health.  The VA examiner noted the 
veteran was well nourished and well developed.  There was no 
history of weight loss.  The evidence does not demonstrate 
the veteran meets or approximates the criteria required for a 
higher rating of 30 percent.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.
 

Left and Right Patellofemoral Syndrome

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent rating is 
warranted when such impairment is moderate.  A 30 percent 
evaluation will be assigned when the impairment is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  

Limitation of flexion of the leg to 60 degrees is assigned a 
noncompensable rating. Flexion limited to 45 degrees warrants 
a 10 percent evaluation, and flexion limited to 30 degrees 
warrants a 20 percent rating.  The highest available rating, 
30 percent, is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  

Limitation of extension of the leg to 5 degrees is assigned a 
noncompensable rating.  Limitation of extension to 10 degrees 
is rated as 10 percent disabling.  Extension limited to 15 
degrees is rated as 20 percent disabling.  Extension limited 
to 20 degrees is rated as 30 percent disabling.  Extension 
limited to 30 degrees is rated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  

The Board is also cognizant of the VA General Counsel opinion 
that separate evaluations may be assigned for instability and 
limitation of motion under Diagnostic Codes 5257 and 5260 or 
5261.  VAOPGCPREC 23-97 (July 24, 1997).  

Disability of the knees may be rated based on instability of 
the joint or limitation of motion.  In this instance there is 
no evidence of any instability of knees.  The veteran has not 
reported any instability or recurrent subluxation.  

VA examination in November 1998 revealed the knees were 
stable.  Again in August 2000 no instability was found on 
examination.  For that reason the Board has concluded a 
compensable rating for either the right or left knee based on 
38 C.F.R. § 4.71a, Diagnostic Code 5257 is not for 
application.  

Disability of the knees may also be based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  
Range of motion of the knee is illustrated as being from 0 
degrees in full extension to 140 degrees in full flexion at 
38 C.F.R. § 4.71, Plate II.  On VA examinations in November 
1998 and August 2000 the veteran demonstrated 130 degrees of 
flexion, bilaterally.  

The United States Court of Appeals for Veterans Claims 
(Court) has held consideration should be given to functional 
loss due to pain as provided in 38 C.F.R. § 4.40.  The Court 
noted 38 C.F.R. § 4.40 required a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the Court held that diagnostic codes based 
solely on range of motion do not subsume 38 C.F.R. § 4.40 or 
4.45.  They ruled that 38 C.F.R. § 4.14 which forbids 
pyramiding does not rule out consideration of higher ratings 
based on a greater limitation of motion due to pain on use 
including during flare-ups.  The Court ordered the Board to 
apply the provisions of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint 
in increased ratings cases.  

Functional loss due to pain can also limit range of motion.  
See 38 C.F.R. § 4.40 (2002); DeLuca, 8 Vet. App. at 205; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 
38 C.F.R. §§ 4.45, 4.59.  In Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991) the Court noted that Section 4.40 
recognizes that "functional loss" may be caused by pain "on 
use" or a "limitation of flexion" and that functional loss 
caused by either factor should be compensated at the same 
rate.  

In August 2000 the VA examiner reported painful motion of the 
knees from 100 to 130 degrees.  The painful motion of the 
knees noted on examination does not meet the criteria for a 
compensable rating for limitation of flexion to 45 degrees of 
limitation or extension to 10 degrees as set out in the 
diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  

Nevertheless the veteran has reported difficulty with 
standing, walking and running for any prolonged period.  He 
has difficulty rising and must have help getting off the 
ground from a seated position.  The functional impairment 
reported by the veteran is supported by the evidence of 
tenderness to palpation and crepitus noted on the August 2000 
examination.  Although the X-rays do not reveal any evidence 
of degenerative joint disease of the knees, the examiner 
found sufficient pathology to diagnosis bilateral 
patellofemoral syndrome.  For that reason the Board finds the 
veteran has demonstrated impairment of the knees compatible 
with the criteria for a 10 percent rating for each knee.  

As the findings on the August 2000 VA examination are 
consistent with those the veteran reported in November 1998 
and there are no records subsequent to the August 2000 VA 
examination which demonstrate increased disability a staged 
ratings are not appropriate.  


Impingement of the Right Shoulder  

Limitation of motion of the arm to 25 degrees from the side 
is rated as 40 percent disabling.  Limitation of motion of 
the arm to midway between the side and shoulder is rated as 
30 percent disabling.  Limitation of motion to shoulder level 
is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2002).  

A compensable rating for impingement of the shoulder requires 
limitation of motion of the arm to shoulder level.  Plate I 
at 38 C.F.R. § 4.71 illustrates that shoulder level in 
flexion and abduction is at 90 degrees, and at 0 degrees in 
internal and external rotation.  

VA examination in November 1998 revealed the right shoulder 
had full range of motion as illustrated at Plate I at 
38 C.F.R. § 4.71.  The veteran was able to raise the right 
arm above shoulder level.  Examination in August 2000 
revealed the right shoulder lacked 10 degrees of motion in 
both flexion and abduction.  There was pain with movement of 
the right shoulder from 160 to 170 degrees during flexion and 
with movement from 140 to 170 degrees during abduction.  In 
other words the veteran was able to raise his right arm 
without pain to shoulder level and above and only had pain 
when the arm was almost directly overhead.  

The veteran has reported difficulty raising his arms without 
a lot of pain.  The service medical records reveal the 
veteran was treated for bursitis of the shoulder in service.  
In May 1998 service medical records reveal had shoulder pain 
after working overhead.  There is nothing in the record for 
many years that demonstrates the veteran has had pain in the 
right shoulder other than when working over head.  In August 
2000 he told the VA examiner his shoulder pain was related to 
working overhead.  July 2000 service medical facility records 
included complaints of left shoulder not right shoulder pain.  
When the veteran reported his history of shoulder pain to the 
examiner in November 1998 he mentioned only the left 
shoulder.
 
The Board has considered the degree to which the veteran has 
functional impairment of the right shoulder based on pain and 
with use.  See 38 C.F.R. § 4.40 (2002); DeLuca, 8 Vet. App. 
at 205; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); 
see also 38 C.F.R. §§ 4.45, 4.59.  X-rays of the right 
shoulder in August 2000 revealed normal shoulders.  The only 
pathology noted on examination was tenderness and pain with 
motion at the extremes of flexion and abduction.  

The Board finds that the limitation due to pain and with use 
of the right shoulder is not commensurate with limitation of 
motion of the arm to shoulder level.  The pathology 
demonstrated is limited to tenderness and pain at the 
extremes of extension and flexion of the arm. Accordingly, a 
compensable rating for impingement syndrome of the right 
shoulder is not warranted. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5202.

The Board concludes that the preponderance of the evidence is 
against the claims for higher ratings for the hiatal hernia 
and impingement of the right shoulder, and they must be 
denied.  Since the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 

Finally, the Board does not have the authority to assign 
extraschedular ratings in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's service connected disabilities have caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
necessitated recent frequent periods of hospitalization, or 
are attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  


ORDER

An initial rating in excess of 10 percent for hiatal hernia 
with history of duodenitis, is denied.  

An initial rating of 10 percent for patellofemoral syndrome 
of the right knee is granted, subject to regulations 
governing the award of monetary benefits.  

An initial rating of 10 percent for patellofemoral syndrome 
of the left knee is granted, subject to regulations governing 
the award of monetary benefits.  

An initial compensable rating for impingement syndrome of the 
right shoulder is denied.  




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

